Citation Nr: 0606270	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a left knee injury, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1947 to February 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of July 2003 and February 2005.  This 
matter was originally on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's service-
connected degenerative joint disease of the right and left 
knees is not productive of extension limited to 20 degrees or 
more due to pain, but is manifested by limitation of motion 
on flexion that is noncompensable under the applicable 
diagnostic code but accompanied by objectively demonstrated 
pain.  

3.  The medical evidence does not indicate that the veteran's 
service-connected 
residuals of left knee and right knee injuries are productive 
of severe recurrent subluxation or lateral instability; the 
knee disabilities are also not manifested by ankylosis, 
malunion of the tibia and fibula, or dislocation or removal 
of the semilunar cartilage of the knee, attributable to the 
service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected degenerative joint 
disease of the left knee (manifested by limitation of 
extension) have not been met or  approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 
5010-5261 (2005). 

2.  The schedular criteria for a separate rating of 10 
percent for limitation of motion on flexion of the left knee 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2005).

3.    The schedular criteria for an increased rating in 
excess of 20 percent for service-connected residuals of a 
left knee injury have not been met or  approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2005). 

4.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected degenerative joint 
disease of the right knee have not been met or  approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Codes 5010-5260, 5261 (2005). 

5.    The schedular criteria for an increased rating in 
excess of 20 percent for service-connected residuals of a 
right knee injury have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2004, the Appeals Management Center (AMC) advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The January 2004 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to an increased disability rating.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in January 2004 was not given prior 
to the first AOJ adjudication of the claim, the case was 
reconsidered again beginning in March 2004 and beyond and the 
rating decision and subsequent Supplemental Statements of the 
Case (SSOC) were provided to the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claims would not be prejudicial error to the veteran.  

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 2002 
rating decision, June 2002 Statement of the Case (SOC), 
August 2003 rating decision, December 2003 rating decision, 
March 2004 rating decision, March 2004 SSOC, and August 2005 
SSOC, which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  Additionally, the 
Board finds that the RO and AMC complied with the Board's 
July 2003 and February 2005 Remands to provide the veteran 
with § 5103(a) notice and to consider additional evidence 
associated with the claims after certification of the appeal 
to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in March 2002 and June 
2003.  The RO obtained private treatment records identified 
by the veteran from Family Practice Center.  The RO scheduled 
the veteran for a travel board hearing, which was held in 
February 2003.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.     


Procedural History and Evidence

In a December 1969 rating decision, the RO granted service 
connection for right knee injury with arthritis and left knee 
injury with arthritis, assigning each disability a 10 percent 
rating, effective March 1, 1969, the day following the 
veteran's discharge from service.  On February 4, 2002, the 
veteran filed the instant claim for increased disability 
ratings.  In a May 2002 rating decision, the RO increased the 
disability ratings to 20 percent under Diagnostic Codes 5010-
5261, effective February 4, 2002.  In a December 2003 rating 
decision, the RO separated the disabling conditions 
associated with the knees by awarding separate service 
connection for left knee and right knee injuries, and 
assigning 10 percent ratings under Diagnostic Code 5257, 
effective June 4, 2003, with continuation of the 20 percent 
disability ratings for severe degenerative joint disease of 
the knees.  In a March 2004 rating decision, the RO increased 
the disability ratings to 20 percent for the left knee and 
right knee injuries and awarded an earlier effective date of 
February 4, 2002. 

The March 2002 VA examination report showed that the veteran 
reported that he used over the counter knee braces on both 
knees.  He never had surgery on his knees.  He complained of 
pain, fatigue, weakness, diminished range of motion, 
difficulty with prolonged walking or standing, lack of 
endurance following repetitive use, and increased symptoms 
with weight bearing activities.  The physical examination 
revealed that he walked with a slow, but non-antalgic gait.  
Examination of the knees revealed that he lacked 10 degrees 
of full extension.  He had flexion to 100 degrees.  He had 
loss of normal valgus.  He had valgus pseudolaxity, 
tenderness along the medial joint line, moderate crepitation, 
and mild effusion.  He had no significant instability 
otherwise.  X-ray evaluations of the knees revealed severe 
degenerative joint disease.  The examiner provided 
impressions of history of right and left knee injuries with 
severe degenerative joint disease, severely symptomatic.  

Records from Family Practice Center dated through March 2003 
showed that the veteran was followed for complaints of 
bilateral knee pain.  March 2003 x-rays revealed advanced 
degenerative changes of the left and right knees.  

A June 2003 VA general examination report showed that the 
physical examination of the knees revealed weak lateral 
ligaments bilaterally.  

A June 2003 VA orthopedic examination report noted the 
veteran's same complaints as previously discussed.  
Additionally, the veteran continued to deny that he had not 
had any surgery on his knees.  The physical examination 
revealed that the veteran was able to get up out of his 
wheelchair and ambulate into the exam room.  He had 
significant antalgia.  His pain seemed to be worse on the 
right than on the left.  He lacked 10 degrees of full 
extension of the right knee with flexion to 95 degrees.  He 
had a varus deformity with valgus pseudolaxity.  He had 
significant discomfort with palpation along the medial joint 
line.  Moderate crepitation and effusion were noted.  
Examination of the left knee revealed a lack of 15 degrees of 
full extension and flexion to 95 degrees.  He had mild 
effusion with moderate crepitation, varus deformity with 
valgus pseudolaxity, and tenderness along the medial joint 
line, but no evidence of instability.  X-ray evaluation of 
both knees revealed severe degenerative joint changes 
involving all three compartments.  The examiner provided an 
impression of severe degenerative joint disease of the knees.  

Dr. B.A.'s records dated from January to October 2004 noted 
that the veteran had advanced degenerative osteoarthritis in 
both knees for which he was treated with injections of Depo 
Medrol and Marcaine.  There was noted improvement after the 
injections, including improved range of motion.  Dr. B.A. 
initially indicated that the veteran was not a good candidate 
medically for total knee replacements, but he anticipated 
that the veteran might need additional injections to his 
knees.  Thereafter, continued complaints of acute pain and 
discomfort in the knees prompted Dr. B.A. to conclude that if 
the veteran's symptoms did not improve after the additional 
injection then he would probably need to have a total knee 
replacement.  


Analysis

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R.   
§ 4.71a, Diagnostic Code 5010 (2005).
Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The medical evidence shows that the veteran's service-
connected degenerative joint disease of the right and left 
knees is not productive of extension limited to 20 degrees or 
more due to pain so as to preclude assignment of the next 
higher rating of 30 percent under Diagnostic Code 5261.  The 
left knee, however, does approximate the requirement for a 20 
percent rating based on loss of extension.  (Extension 
limited to 15 degrees).  In addition, each knee, however, is 
productive of some loss of motion on flexion on account of 
pain demonstrably shown on examination.  When the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic code, a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Accordingly, the veteran is entitled to a 10 percent rating 
under Diagnostic Code 5260 for each knee for functional loss 
associated with loss of motion on flexion of the knee.  See 
VAOPGCPREC 9-04 (providing that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg).  The left knee, however, does not warrant 
an overall increased rating because extension is not limited 
beyond 10 degrees and, thus, is restricted to a 10 percent 
rating under Code 5261.

As for the veteran's service-connected residuals of left knee 
and right knee injuries, the medical evidence does not 
indicate that either knee is productive of severe recurrent 
subluxation or lateral instability so as to preclude 
assignment of the next higher rating of 30 percent under 
Diagnostic Code 5257.

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to a higher rating in 
excess of 20 percent or a separate rating under any of them.   

The medical evidence shows that the veteran's knee 
disabilities are not manifested by ankylosis, malunion of the 
tibia and fibula, or dislocation or removal of the semilunar 
cartilage of the knee, attributable to the service-connected 
knee disabilities, so as to preclude an evaluation under 
Diagnostic Codes 5256, 5258, and 5262.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2005); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  

In sum, the Board finds that the veteran is not entitled to 
increased ratings in excess of the currently assigned 20 
percent ratings under Diagnostic Codes 5010-5261 and 5257, 
but he is entitled to separate ratings of 10 percent for each 
knee under Diagnostic Codes 5010-5260. 

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected knee disabilities 
individually cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather, in a December 2003 rating 
decision, the RO determined that the veteran's service-
connected disabilities, which included all of his knee 
disabilities as well as his diabetes and wrist disability, 
rendered him unemployable and entitled to a total disability 
rating based on individual unemployability.  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased rating in excess of 20 percent for service-
connected degenerative joint disease of the left knee 
(manifested by limitation of extension) is denied. 

A separate rating of 10 percent for limitation of motion on 
flexion of the left knee is granted, subject to the law and 
regulations controlling the award of monetary benefits.

An increased rating in excess of 20 percent for service-
connected residuals of a left knee injury is denied.

An increased rating in excess of 20 percent for service-
connected degenerative joint disease of the right knee is 
denied. 


An increased rating in excess of 20 percent for service-
connected residuals of a right knee injury is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


